Citation Nr: 0611629	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by memory loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active duty from February 1964 to December 
1965 and from July 1967 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which had found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a disability manifested by memory loss.

This matter was previously before the Board in November 2004, 
wherein it was remanded for additional development.  The 
Board had determined that the veteran had requested 
readjudication of his claim in light of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA), Sec. 7(b)(1) (Nov. 9, 2000), and had recharacterized 
the issue as set forth above.  The case is now returned to 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required is required in this 
case.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

A review of the veteran's service medical records reveals 
that in a report of medical history completed by the veteran 
at the time of his separation from service in April 1981, he 
indicated that he had experienced depression or excessive 
worry.  It also appears that he had noted nervous trouble, 
but then changed his responses to indicate that he had not 
experienced those symptoms.  The examining physician noted 
that he had situational anxiety, wherein he was worried about 
a job outside of service.

Subsequent to service, a VA hospital treatment record dated 
in September 1994 shows that the veteran was diagnosed with 
persecutory type, delusional disorder.  It was noted that he 
had been diagnosed with possible schizophrenia in 1990.

VA outpatient treatment records dated from March 2000 to May 
2001 show that the veteran received intermittent treatment 
for symptoms associated with schizophrenia, bipolar disorder, 
major depression, thought disorder, delusional disorder, and 
affective disorder.  The veteran reported difficulty with 
both short- and long-term memory throughout his treatment.

In light of the in-service report of situational anxiety and 
the post-service psychiatric disorder which has been 
variously diagnosed, the veteran should be afforded a VA 
psychiatric examination, with the benefit of his entire 
claims folder, to determine the nature and etiology of his 
currently diagnosed psychiatric disorder, some of which has 
been said to be manifested by memory loss.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
be scheduled for a VA psychiatric 
examination.  The claims folder and a 
copy of this remand should be provided to 
the examiner to be reviewed in 
conjunction with the examination.  The 
examiner should specifically state in the 
report if the claims folder was reviewed.  
All necessary tests, including 
psychological testing if indicated, 
should be conducted and all clinical 
findings reported in detail.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present, to include 
that manifested by memory loss.  The 
examiner should reconcile the diagnoses 
of record and state whether it is at 
least as likely as not (50 percent or 
more likelihood) that any currently 
diagnosed psychiatric disorder had its 
onset during active service or is related 
to any in-service disease or injury, to 
include the situational anxiety reported 
in April 1981.   

The doctor must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

2.  Review the claims folder and ensure 
that the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision remains adverse to the 
veteran, furnish him and his representative 
a supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 



